                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BENJAMIN THOMAS,

      Plaintiff,
v.                                               Case No. 8:19-cv-55-T-36AAS

UNIVERSITY OF SOUTH FLORIDA,
MARIE BOWEN, GARETH NEVILLE,
DAVID SANTOS, AND TRACY WILLIAMS,
in their individual capacity as faculty and/or
staff of the University of South Florida,

      Defendants.
_____________________________________________/

                                      ORDER

      Marie Bowen, Gareth Neville, David Santos, and Tracy Williams, move to

strike pro se plaintiff Benjamin Thomas’s petition for injunction for protection

against repeat violence sexual violence and stalking. (Doc. 23).

      Although Mr. Thomas’s petition is captioned with the case number for this

action, the petition identifies a different defendant—the United States Marshells

[sic]. (See Doc. 22). The defendants named in the caption for this action are neither

listed as parties Mr. Thomas seeks to enjoin by way of his petition nor otherwise

referenced in any way in Mr. Thomas’s petition. (Id.). A review of the court’s docket

reveals Mr. Thomas also filed his petition as a separate action at Case No. 8:19-cv-

655-T-17AAS.

      Thus, Defendants’ Motion to Strike (Doc. 23) is GRANTED. The Clerk will


                                          1
strike Mr. Thomas’s petition for injunction for protection against repeat violence

sexual violence and stalking. (Doc. 22).

      ORDERED in Tampa, Florida, on April 9, 2019.




cc: Pro se Plaintiff Benjamin Thomas




                                           2
